Citation Nr: 0945993	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-24 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, on a 
direct basis and as secondary to in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the VA RO 
in Waco, Texas.  

In July 2009, the Veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge 
(VLJ).  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of 
Vietnam" or actual in-service exposure to Agent Orange.  

2.  Diabetes mellitus was not shown in service or until many 
years thereafter and is not associated in any way with the 
Veteran's active duty.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an April 2005 letter, issued prior to 
the decision on appeal, notified the Veteran of the criteria 
for his service connection claim.  This document also 
informed him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, a May 2006 letter notified the Veteran of the 
type of evidence necessary to establish a rating and an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  
Although this correspondence was issued after the initial 
denial of the Veteran's service connection claim in July 
2005, the timing defect was cured by the RO's subsequent 
re-adjudication of this issue and issuance of a statement of 
the case in August 2006 and supplemental statements of the 
case in December 2007 and July 2008.  Pelegrini II.  See also 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including service and post-service 
treatment records.  Also, as previously noted herein, the 
Veteran testified at a hearing conducted before the 
undersigned Acting VLJ at the RO, and a copy of the 
transcript of that hearing has been associated with the 
record.  

In this regard, the Board acknowledges that the Veteran has 
not been accorded a VA examination relevant to his service 
connection claim.  Importantly, however, as the Board will 
explain in the following decision, available medical records 
do not provide a diagnosis of diabetes mellitus until late 
2004 (almost 40 years after the Veteran's separation from 
service) or any competent evidence of an association between 
that now-diagnosed disorder and his active duty.  In 
addition, as service personnel records do not confirm the 
Veteran's service in the Republic of Vietnam, in-service 
exposure to herbicides may not be presumed.  In fact, no 
competent evidence supporting such exposure has been 
received.  Without any such evidence, service connection for 
diabetes mellitus cannot be awarded.  Thus, a remand to 
accord the Veteran an opportunity to undergo a VA examination 
to determine the nature, extent, and etiology of his diabetes 
mellitus is not warranted.  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed herein, the VCAA provisions have been 
considered.  The Board finds that VA has complied with them.  
The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between him and VA in obtaining such evidence.  The Veteran 
has actively participated in the claims process by submitting 
medical evidence and testifying at a hearing.  Therefore, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. 
at 121.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  In pertinent part, the 
diseases listed at 38 C.F.R. § 3.309(e) include Type 2 
diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2009).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.  

At no time during the current appeal has the Veteran asserted 
that he actually set foot on land in the Republic of Vietnam 
during his active duty.  In fact, he has specifically denied 
even having served on a vessel in the waters offshore of 
Vietnam.  Rather, he contends that, when he was stationed at 
Bonham Naval Base in Hawaii between 1965 and 1966, he sprayed 
herbicides to kill weeds at "Barber's Point" and on crash 
fires on the sides of the runways at "Bottom" and also 
assisted in the maintenance of airplanes that had just 
returned from spraying Agent Orange over the Republic of 
Vietnam.  See, e.g., July 2009 hearing transcript (T.) 
at 3-4, 6-8.  

Available service personnel records have been obtained and 
associated with the Veteran's claims folder.  Significantly, 
neither these reports, nor the documentation regarding the 
use of Agent Orange in Vietnam which was submitted by the 
Veteran in December 2006, support his assertions of having 
been exposed to herbicides during his active duty in Hawaii 
between 1965 and 1966. 

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.    
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the 
Board acknowledges the Veteran is competent to describe his 
activities in service, to include spraying herbicides, and 
has no reason to question his credibility.  However, there is 
no evidence whatsoever that the herbicide to which the 
Veteran was exposed in Hawaii was Agent Orange, and in fact 
the Board is not aware of any instance in which Agent Orange 
was utilized in Hawaii.  To the degree the Veteran was 
exposed to commercially-available herbicides other than Agent 
Orange, there is no presumption of a relationship between 
such herbicides and diabetes, nor is there any way to 
determine what such herbicides may have been or the amount of 
exposure the Veteran may have incurred.
 
Based on this evidentiary posture, the Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran's service in Hawaii involved exposure to Agent 
Orange.  Additionally, as previously noted herein, the 
Veteran himself has admitted that he never served on a vessel 
in the waters offshore of Vietnam.  See, e.g., T. at 7.  He 
has also never contended that he actually set foot on land in 
the Republic of Vietnam.  Consequently, the Veteran is not 
presumed to have been exposed to herbicides during active 
duty, and a clear preponderance of the evidence of record is 
against a finding that he was otherwise exposed to herbicides 
in service.  

This presumption is not the sole method for showing 
causation, and the Veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the 
present case, however, there is no evidence that the 
Veteran's diabetes mellitus manifested itself during service 
or within one year following discharge.  Service treatment 
records are negative for complaints of, treatment for, or 
findings of this disorder.  [Indeed, the May 1966 separation 
examination showed no abnormalities of the Veteran's sugar 
level.]  Furthermore, post-service medical records indicate 
that the Veteran was not diagnosed with diabetes mellitus 
until late 2004, almost 40 years after his discharge from 
active duty.  

Moreover, the claims folder contains no competent evidence 
associating the Veteran's now-diagnosed diabetes mellitus 
with his active service.  In fact, at the hearing conducted 
at the RO before the undersigned VLJ in July 2009, the 
Veteran admitted that no physician had ever expressed an 
opinion associating his diabetes mellitus with exposure to 
herbicides or Agent Orange.  T. at 5.

The Veteran's sole argument throughout the current appeal has 
been that he has diabetes mellitus as a result of in-service 
exposure to herbicides.  However, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
evidence of a relationship between the Veteran's active 
service, to include exposure to herbicides, and his current 
diabetes mellitus, and there is no applicable presumption.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Service connection for diabetes mellitus, on a direct basis 
and as secondary to in-service exposure to herbicides, is 
denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


